Case 8:20-cv-01136-RGK-JDE Document 27 Filed 10/06/20 Page1of2 Page ID #:131

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 8:20-cv-01136-RGK-JDE Date October 6, 2020

 

 

Title RUBEN PAUL GONZALES v. STRACK GROUND et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Joseph Remigio (not present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause re Dismissal Based on Mootness

On June 26, 2020, Plaintiff Ruben Paul Gonzales (“Plaintiff”) filed a Complaint against
Defendant Strack Chauffeured Transportation, Inc. d/b/a Strack Ground (“Defendant Strack”) and
Hampton Ventures Broadway, LLC alleging (1) negligence and violations of (2) Americans with
Disabilities Act, 42 U.S.C. §§ 12101 et seq. (“ADA”), (3) Unruh Civil Rights Act, California Civil Code
§§ 51-53, and (4) California Disabled Persons Act, California Civil Code §§ 54, 54.1, 54.2. On July 31,
2020, the Court declined to exercise supplemental jurisdiction over Plaintiffs state-law claims and
dismissed them without prejudice. On August 26, 2020, Plaintiff dismissed Defendant Hampton
Ventures Broadway, LLC.

Plaintiff's remaining ADA claim against Defendant Strack is based on the allegations that the
parking lot owned or leased by Defendant Strack has no van-accessible parking, disabled persons
parking, and required disabled persons parking signage. Plaintiff seeks to make Defendant Strack’s
parking lot compliant with the ADA.

On August 31, 2020, Defendant Strack filed a Motion to Dismiss Plaintiff's ADA claim for lack
of subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). The Court has reviewed
the parties’ briefs and exhibits. The exhibit filed by Defendant Strack indicates that the parking lot that
is the subject matter of the ADA claim has been fixed and is now statutorily compliant. (Strack Decl.
Ex. 2, ECF No. 16-4.) Plaintiff does not dispute this fact. (See Opp. at 2:4—18, ECF No. 21.)

ADA provides only injunctive relief. 42 U.S.C. § 12188(a)(2). Therefore, when a defendant
voluntarily remedies the alleged violation, the plaintiff receives the only relief to which he or she would
have been entitled, rendering the ADA claim moot. Oliver v. Ralphs Grocery Co., 654 F.3d 903, 905
(9th Cir. 2011).

Accordingly, the Court ORDERS both parties to respond in writing why the Court should not
dismiss the action in its entirety as moot. The parties’ responses are limited to TEN (10) PAGES in
length, to be filed within FIVE (5) DAYS of this Order.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
Case 8:20-cv-01136-RGK-JDE Document 27 Filed 10/06/20 Page 2of2 Page ID #:132

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

Case No. 8:20-cv-01136-RGK-JDE Date October 6, 2020
Title RUBEN PAUL GONZALES v. STRACK GROUND et al
IT ISSO ORDERED.
Initials of Preparer jre

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
